Kane, J.
Appeal from an order of the Family Court Chemung County (Brockway, J.), entered December 14, 2006, which dismissed petitioner’s application, in a proceeding pursuant to Family Ct Act article 6, for visitation with the parties’ child.
*1217In 2004, respondent moved to Maryland with the parties’ child. In 2006, petitioner commenced this proceeding to obtain visitation with the child. When neither party appeared at a scheduled hearing, Family Court dismissed the petition due to lack of jurisdiction. On petitioner’s appeal, we affirm.
Contrary to petitioner’s argument that he was improperly denied his right to counsel, as a petitioner in a visitation proceeding he did not have a statutory right to counsel (see Family Ct Act § 262 [a] [iii]; Matter of Edwards v Cade, 33 AD3d 1087, 1088 [2006]). Furthermore, as the child has resided in Maryland since 2004, Maryland was the child’s home state when the petition was filed and Family Court properly dismissed the petition for lack of jurisdiction (see Domestic Relations Law § 76 [1] [a]; Matter of Ciccone v Pugh, 42 AD3d 767, 769 [2007]; Matter of Ollivierra v Fateh, 29 AD3d 1002, 1003 [2006], lv denied 7 NY3d 711 [2006]). Petitioner’s remaining contention lacks merit.
Mercure, J.P., Peters, Carpinello and Lahtinen, JJ., concur. Ordered that the order is affirmed, without costs.